Luke, J.
This action was for alleged damage to certain cotton in shipment. The evidence authorized a verdict for the defendant.
The criticisms urged as to several excerpts from the charge of the court are without merit, when the charge is read in its entirety. In charging upon the burden of proof, the court did not aptly charge the rule with respect to burden of proof, but immediately and in connection therewith the rule was fully explained with respect to the presumption arising in favor of the plaintiff.
The verdict has the approval of the trial judge, and for no reason assigned was it error' to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.